Exhibit 10.58

 

RESTRUCTURING AGREEMENT

 

July 30, 2004

 

Reference is made to (i) that certain Security Agreement dated as of August 14,
2003 (the “Security Agreement”) among Artemis International Solutions
Corporation, a Delaware corporation (the “Company”), Artemis International
Solutions, Ltd., a wholly owned subsidiary of the Company (the “Guarantor
Subsidiary”) and LAURUS MASTER FUND, LTD., c/o Ironshore Corporate Services
Ltd., P.O. Box 1234 G.T., Queensgate House, South Church Street, Grand Cayman,
Cayman Islands (“Laurus”) and (ii) any and all related Ancillary Agreements, as
defined pursuant to the Security Agreement (“Ancillary Agreements”), including
but not limited to that certain Secured Convertible Note of the Company dated
August 14, 2003 issued to Laurus in the original principal amount of Five
Million Dollars ($5,000,000) (the “Note”) and that certain Registration Rights
Agreement dated August 14, 2003 (“Registration Rights Agreement”). Capitalized
terms used herein without definition shall have the meanings ascribed to such
terms in the Security Agreement.

 

WHEREAS, the Company, on the date hereof, has an outstanding debt under the Note
in the aggregate amount of $1,500,0000.  The Company and Laurus desire to
restructure the Security Agreement as embodied and encompassed further by the
Ancillary Agreements, including but not limited to the Note and the Registration
Rights Agreement, (“the Restructrured Agreement”); and

 

WHEREAS, both Laurus and the Company acknowledge, recognize and agree that as
part of the Restructured Agreement, the Security Agreement, Note and the
Registration Rights Agreement are to be amended, in part to help assure
acceptance of the Company’s Registration Statement to be filed with the
Securities and Exchange Commission as required by the Registrations Rights
Agreement; and

 

WHEREAS, Laurus has agreed to waive its right to collect from the Company any
and all additional liquidated damages, other than $75,000 which shall be added
to the outstanding debt, that otherwise may have been applicable as a result of
the Company not being able to file timely the Registration Statement on Form S-1
pursuant to Section 2 of the Registration Rights Agreement as originally
required (“the Laurus Waiver”).

 

NOW THEREFORE, in consideration for the Laurus Waiver and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Company agrees on the date hereof to:

 

(i)                                                             execute and
deliver (in exchange and replacement, in substitution and not in satisfaction of
the Note) each of the Secured Convertible Minimum Borrowing Note, and the
Secured Revolving Note attached hereto as Exhibits A and B respectively, which
such notes, among other things, reset the Fixed Conversion Price of the Note to,
(i) $1.45 per share for a first conversion tranche of 190,000 shares of the
Company’s Common Stock, (ii) $1.81 per

 

--------------------------------------------------------------------------------


 

share for a second conversion tranche of 190,000 shares of the Company’s Common
Stock, and (iii) $2.57 per share for a third conversion tranche of 342,646
shares of the Company’s Common Stock (representing one hundred and five percent
(105%) of the closing price of the Company’s Common Stock as of June 21, 2004).
Simultaneously therewith, Laurus will deliver the Note to the Company, marked
“Cancelled”; and

 

(ii)                                                          execute and
deliver Amendment No. 1 to the Security Agreement and Amendment No. 1 to the
Registration Rights Agreement, attached hereto as Exhibit C and D respectively.

 

In connection with a proposed additional amendment to the Security Agreement,
requested by the Company on the date hereof, each of the Company and the
Guarantor Subsidiary hereby agree: that all present and future obligations of
the Company to Laurus with respect to the Restructured Agreement and in
connection with the requested amendment will be guaranteed by the Guarantor
Subsidiary, such guarantee to be secured by a grant to Laurus of security
interests in the assets (all real and personal assets, but excluding
intellectual property) of the Guarantor Subsidiary, such collateral to be set
forth in such proposed amendment to include, but not be limited to:

 

(i)                    the Guarantor Subsidiary’s bank accounts;

(ii)                   material contracts that the Guarantor Subsidiary now has
or at any time in the future may enter into; and

(iii)                  freehold property now owned or at any time hereafter
acquired by the Guarantor Subsidiary .

 

No pledge of the Guarantor Subsidiary’s common stock will be required as
collateral in connection with the execution and delivery of the amendment to the
Security Agreement.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have agreed to the foregoing on this 30th
day of July, 2004.

 

 

 

ARTEMIS INTERNATIONAL
SOLUTIONS CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ARTEMIS INTERNATIONAL
SOLUTIONS, LTD.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

Agreed and Accepted:

 

LAURUS MASTER FUND, LTD.

 

 

By:

 

 

Name: David Grin

Title: Director

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A, B, C, D

 

4

--------------------------------------------------------------------------------